SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

179
KA 09-00992
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                            ORDER

JENNIFER L. ORTMAN, DEFENDANT-APPELLANT.


WILLIAM G. PIXLEY, ROCHESTER, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (NEAL P.
MCCLELLAND OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered May 5, 2009. The judgment convicted defendant,
upon a jury verdict, of driving while ability impaired by the combined
influence of drugs or of alcohol and any drug or drugs, a class E
felony, leaving the scene of an incident without reporting and
criminal mischief in the fourth degree (two counts).

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on March 29, 2011 and by the attorneys for the
parties on March 25 and April 4, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court